Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 07/30/2021 has been entered.  Claims 1-12, 14, and 16-22 remain pending.  Claims 13 & 15 have been cancelled. Claims 23-27 have been added. 

The amendments to the claims have overcome each and every rejection to the claims under 35 USC 112(b) made in Non-Final Rejection mailed 04/30/2021 and those rejections are hereby withdrawn. 

Response to Arguments
Applicant's arguments filed 07/30/2021 have been fully considered but they are not persuasive. The amendments to the claims have changed the scope of the claims necessitating new or modified grounds of rejection.  Please see new or modified grounds of rejection below.

Claim Objections
Claim 27 objected to because of the following informalities:  the claim recites “along first side wall” which should be “along the first side wall”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14, 16, and 27 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 is dependent upon claim 13 which is indefinite because claim 13 has been cancelled. For the purpose of examination, claim 14 will be interpreted as being dependent upon claim 12 which was previously the parent claim of claim 13 and defines the node of claim 14. 
Claim 14 recites the limitation "the node".  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 is dependent upon claim 15 which is indefinite because claim 15 has been cancelled. For the purpose of examination, claim 16 will be interpreted as being dependent upon claim 12 which was previously the parent claim of claim 15 and defines the node of claim 16. 
Claim 16 recites the limitation "the node".  There is insufficient antecedent basis for this limitation in the claim.
Claim 27 recites “wherein the top of the T-shaped cooling channel is along first side wall” which is indefinite since it is unclear what structure is to be interpreted as the “top of the T-shaped cooling channel”, e.g. “top” could a respective pressure/suction sidewall or it may also be interpreted as any portion of a radially outer location of the cooling channel, etc. Based upon context from the Applicant’s specification and drawings, for the purpose of examination the subject limitation will be interpreted as requiring the cooling channel to form the T-shape such that the transverse “top” of the letter “T” in the T-shape is substantially parallel to a respective pressure or suction sidewall and that the vertical “leg” of the letter “T” in the T-shape extends in a thickness (i.e. distance between pressure and suction sidewalls at a specific chordwise location) direction of the airfoil.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-12, 14, 16-17, & 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5156526 to Lee. 
(a) Regarding claim 11: 
(i) Lee discloses an airfoil (rotor blade 10) comprising: 
an airfoil wall (airfoil blade 14) defining a leading end (axially forward juncture of pressure and suction sides, Figs 1/3/4), a trailing end (axially aft juncture of pressure and suction sides, Figs 1/3/4), a first side wall (one of pressure side 20 and suction side 22), and a second side wall (the other of pressure side 20 and suction side 22); and 
first and second ribs (any two ribs each comprising two sides 56 and a respective one of the first arms, as shown in annotated Figure 3 below, such that a second and third arm of one rib does not comprise a second or third rib of the other rib) each connecting the first and second side walls of the airfoil wall (Fig 3), 
each of the first and second ribs including a first arm (as described above, see annotated Figure 3 below) by which the respective first or second rib is solely joined to one of the first or second side walls (Fig 3), and 
second and third arms (respective walls 38 forming respective sides 56, Fig 3) by which the respective first or second rib is solely connected to the other of the first or second side wall (Fig 3), 
wherein the first and second ribs have the following configuration: 
the first arm of the first rib is connected to the first side wall (any first arm connected to a first side wall as shown in annotated Fig 3 below) is connected to the first side wall (Fig 3) and the second and third arms of the first rib are connected to the second side wall (Fig 3), and 
the first arm of the second rib is connected to the second side wall (any other first arm connected to the second side wall which does not share any two sides 56 with the first rib, Fig 3) and the second and third arms of the second rib are connected to the first side wall (Fig 3), 
the first and second ribs defining a Z-shaped cooling channel there between (cooling channels being Z-shaped due to serpentine configuration, Fig 2). 

    PNG
    media_image1.png
    286
    599
    media_image1.png
    Greyscale

claim 12: 
(i) Lee further discloses wherein: 
the first arm, the second arm, and the third arm each include a first end and a second end (Fig 3), and 
the first and second ribs include the first end of the first arm attached to the first or second side wall (see annotated Figure 3 above), 
the second end of the first arm attached at a node (respective tapered tip 52, Fig 3) to the respective first ends of the second and third arms (Fig 3), and 
the second ends of the second and third arms are attached to the other of the first or second side wall (Fig 3).
(c) Regarding claim 14: 
(i) Lee further discloses wherein the node of the first rib is closer to the first side wall than to the second side wall (see rejections of claims 11/13 above, Fig 3), and the node of the second rib is closer to the second side wall (see rejections of claims 11/13 above, Fig 3).
(d) Regarding claim 16: 
(i) Lee further discloses wherein the nodes of the first and second ribs are both closer to the first side wall than to the second side wall (see rejections of claims 11/15 above, Fig 3).
(e) Regarding claim 17: 
(i) Lee further discloses wherein the first and second ribs and the first and second side walls bound a cooling passage there between (respective one of passageways 30/32, Fig 3).

claim 25: 
(i) Lee further discloses wherein the first and second ribs have configuration (i) (see rejection of claim 11 above). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-5 & 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5156526 to Lee in view of US 20170101893 to Marsh.
(a) Regarding claim 1: 
(i) Lee discloses an airfoil (rotor blade 10) comprising: 
an airfoil wall (airfoil blade 14) defining a leading end (axially forward juncture of pressure and suction sides, Figs 1/3/4), a trailing end (axially aft juncture of pressure and suction sides, Figs 1/3/4), a first side wall (one of pressure side 20 and suction 
a rib (any two walls 38 forming sides 56 of a passageway 30/32 as well as the respective material proximate respective tapered tip 52 connecting the walls to a side 20/22, Fig 3) connecting the first and second side walls of the airfoil wall (Fig 3), 
the rib including a first arm (material proximate tapered tip 52 of the rib connecting respective sides 56 to sides 20/22, Fig 3) by which the rib is solely connected to the first side wall (one of sides 20/22), and 
second (one of walls 38 forming a side 56, Fig 3) and third (the other of walls 38 forming a side 56, Fig 3) arms by which the rib is solely connected to the second side wall (the other of sides 20/22, Fig 3).
(ii) Lee does not explicitly disclose wherein the second and third arms define shoulders such that a portion of the rib formed by the second and third arms is U-shaped. 
(iii) Marsh is also in the field of airfoils (see title) and teaches: 
a rib (rib structures 32/132) connecting first and second side walls (pressure and suction sides 20/22 or 120/122) of an airfoil wall (outer wall 18/118); 
the rib including a first arm (single connecting rib 42/142) by which the rib is solely connected to the first side wall (Figs 1/4), and 
second and third arms (arms of rib structures 132b/c connected to single connecting rib 142 to at least partially form secondary passages 158b/c, Fig 4), wherein the second and third arms define shoulders (where second and third arms transition from a direction substantially parallel to the nearest side wall to a direction away from the nearest side wall, Fig 4) such that a portion of the rib formed by the second and third arms is U-shaped (Fig 4). 
Lee with the shoulder and U-shape as taught by Marsh for the purpose of creating a reduced flow area between the ribs which will displace a substantial portion of cooling air toward a respective side wall thereby providing an improved thermal design (Par 0032) by creating a greater convective heat transfer and increasing engine efficiency by reducing the cooling flow requirement without reducing the convective cooling provided to the outer wall (Par 0040) on an as needed basis (Par 0044), and increasing thermal isolation of cooling flow within the rib (Par 0045-0046).  
(b) Regarding claim 2: 
(i) Lee further discloses wherein: 
the first arm, the second arm, and the third arm each include a first end and a second end (respective distal ends of the arms, Fig 3), and 
the rib includes the first end of the first arm attached to the first side wall (Fig 3), 
the second end of the first arm attached at a node (respective tapered tip 52, Fig 3) to the respective first ends of the second and third arms (Fig 3), and 
the second ends of the second and third arms are attached to the second side wall (Fig 3).
(c) Regarding claim 3: 
(i) Lee further discloses wherein the node is closer to the first side wall than to the second side wall (Fig 3).
(d) Regarding claim 4: 
(i) Lee further discloses wherein the first side wall is a pressure side wall and the second side wall is a suction side wall (Col 4 Lns 27-28, Fig 3).
claim 5: 
(i) Lee further discloses wherein the second and third arms and the second side wall bound a rib passage (respective one of coolant passageways 30/32, Fig 3).
(f) Regarding claim 21: 
(i) Lee discloses a gas turbine engine (Col 1 Lns 20-22) comprising: 
a compressor section (“compressor”, Col 1 Ln 37); 
a combustor in fluid communication with the compressor section (“combustor”, Col 1 Lns 29-30); and 
a turbine section in fluid communication with the combustor (“turbine rotor disk”, Col 1 Lns 26-30), 
the turbine section having an airfoil (rotor blade 10) that includes an airfoil wall (airfoil blade 14) defining a leading end (axially forward juncture of pressure and suction sides, Figs 1/3/4), a trailing end (axially aft juncture of pressure and suction sides, Figs 1/3/4), a first side wall (one of pressure side 20 and suction side 22), and a second side wall (the other of pressure side 20 and suction side 22), and 
first and second ribs (any two ribs each comprising two sides 56 and a respective one of the first arms, as shown in annotated Figure 3 below, such that a second and third arm of one rib does not comprise a second or third rib of the other rib) each connecting the first and second side walls of the airfoil wall (Fig 3), 
each of the first and second ribs including a first arm (as described above, see annotated Figure 3 below) by which the respective first or second rib is solely joined to one of the first or second side walls (Fig 3), and 
second and third arms (respective walls 38 forming respective sides 56, Fig 3) by which the respective first or second rib is solely connected to the other of the first or second side wall (Fig 3).

    PNG
    media_image1.png
    286
    599
    media_image1.png
    Greyscale

(ii) Lee does not explicitly disclose the second and third arms defining shoulders such that a portion of the rib formed by the second and third arms is U-shaped. 
(iii) Marsh is also in the field of airfoils (see title) and teaches: 
a rib (rib structures 32/132) connecting first and second side walls (pressure and suction sides 20/22 or 120/122) of an airfoil wall (outer wall 18/118); 
the rib including a first arm (single connecting rib 42/142) by which the rib is solely connected to the first side wall (Figs 1/4), and 
second and third arms (arms of rib structures 132b/c connected to single connecting rib 142 to at least partially form secondary passages 158b/c, Fig 4), wherein the second and third arms define shoulders (where second and third arms transition from a direction substantially parallel to the nearest side wall to a direction away 
(iv) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second and third arms as disclosed by Lee with the shoulder and U-shape as taught by Marsh for the purpose of creating a reduced flow area between the ribs which will displace a substantial portion of cooling air toward a respective side wall thereby providing an improved thermal design (Par 0032) by creating a greater convective heat transfer and increasing engine efficiency by reducing the cooling flow requirement without reducing the convective cooling provided to the outer wall (Par 0040) on an as needed basis (Par 0044), and increasing thermal isolation of cooling flow within the rib (Par 0045-0046).  
(g) Regarding claim 22: 
(i) Lee further discloses wherein for each of the first and second ribs, the first arm, the second arm, and the third arm each include a first end and a second end (Fig 3), and the rib includes the first end of the first arm attached to the first side wall (see rejection of claim 21 above, Fig 3), the second end of the first arm attached at a node (respective tapered tip 52, Fig 3) to the respective first ends of the second and third arms (Fig 3), the second ends of the second and third arms are attached to the second side wall (see rejection of claim 21 above, Fig 3), and the node is closer to the first side wall than to the second side wall (Fig 3).
(h) Regarding claim 23: 
(i) The proposed combination teaches the airfoil as recited in claim 1. 
(ii) The proposed combination further teaches wherein each of the shoulders includes a corner (Marsh: second and third arms extend from the first arm in a direction 
(i) Regarding claim 24: 
(i) Lee discloses the airfoil as recited in claim 11. 
(ii) Lee does not explicitly disclose wherein the second and third arms of the respective first and second ribs define shoulders that form a U-shape. 
(iii) Marsh is also in the field of airfoils (see title) and teaches: 
a rib (rib structures 32/132) connecting first and second side walls (pressure and suction sides 20/22 or 120/122) of an airfoil wall (outer wall 18/118); 
the rib including a first arm (single connecting rib 42/142) by which the rib is solely connected to the first side wall (Figs 1/4), and 
second and third arms (arms of rib structures 132b/c connected to single connecting rib 142 to at least partially form secondary passages 158b/c, Fig 4), wherein the second and third arms define shoulders (where second and third arms transition from a direction substantially parallel to the nearest side wall to a direction away from the nearest side wall, Fig 4) such that a portion of the rib formed by the second and third arms is U-shaped (Fig 4). 
(iv) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second and third arms as disclosed by Lee with the shoulder and U-shape as taught by Marsh for the purpose of creating a reduced flow area between the ribs which will displace a substantial portion of cooling air toward a respective side wall thereby providing an improved thermal design (Par 0032) by creating a greater convective heat transfer and increasing engine efficiency by reducing the cooling flow requirement without reducing the convective .  

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5156526 to Lee in view of US 20170101893 to Marsh in further view of US 20030133797 to Dailey.
(a) Regarding claim 6: 
(i) The proposed combination does not explicitly disclose wherein the first, second, and third arms include cooling apertures.
(ii) Dailey is also in the field of airfoils (see title) and teaches: 
an airfoil “aerofoil portion 30) comprising rib arms (“partitions” separating chambers 44/46/48/50/52, Pars 0020-0022, Fig 3), 
the rib arms connected to first and second side walls (suction and pressure side walls 40/42, Fig 3), 
wherein the rib arms each include cooling apertures (passageways 54/56/58/60/52/64, Par 0021-0022, Fig 3). 
(iii) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first, second, and third arms taught by the proposed combination with the above aforementioned cooling apertures as taught by Dailey for the purpose of directing cooling air to be directed from one chamber to another (Par 0021) and directing cooling air onto internal surfaces of the airfoil (Par 0022/0024) ensuring that cooling air is utilized efficiently (Par 0025). 


Claim 7-8 & 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5156526 to Lee in view of US 20170101893 to Marsh in further view of US 20180320529 to Quach.
(a) Regarding claims 7-8: 
(i) Lee further discloses wherein the second and third arms and the second sidewall bound a rib passage (respective passageways 30/32, Fig 3). 
(ii) Lee does not explicitly disclose wherein the second side wall includes a cooling passage embedded between inner and outer portions of the second side wall; nor wherein the cooling passage is offset from the rib passage.
(iii) Quach is also in the field of airfoils (see title) and teaches: 
a rib passage (cavities 90/96/190/196/290/296, Figs 3/6/7), 
a cooling passage (side cavities 92/192/193/292, Figs 3/6/7) embedded between inner and outer portions of a second side wall (one of pressure side 72/172/272 or suction side 74/174/274, Figs 3/6/7), 
wherein the cooling passage is offset from the rib passage (Figs 3/6/7). 
(iv) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second side wall as disclosed by Lee with the above aforementioned cooling passage as taught by Quach for the purpose of creating a heat-shielding cooling film over the second side wall (Pars 0042/0054-0055/0057). 
(b) Regarding claim 10: 
(i) The proposed combination teaches the rib as recited in claim 1 but does not explicitly teach wherein the rib is formed using an investment casting core having a T-shape or a Z-shape configured to form the rib as recited in claim 1.
Quach further teaches wherein the airfoil is formed through investment casting (Par 0042) utilizing an investment casting core (ceramic core 110, Pars 0042/0050, Fig 5) shaped according to the structural features of the airfoil (Pars 0042/0050, Fig 5). 
(iii) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the  airfoil as taught by the proposed combination to be formed using an investment casting core as taught by Quach for the purpose of forming the airfoil (Par 0017, claim 15). 
(iv) The Examiner notes that the core must be T-shaped in order to form the structural features disclosed by Lee (Lee: airfoil shape in general is T-shaped at least due to platform 6 extending from central airfoil portion, Fig 2, or to form passages 30/32 which are far wider at one end opposite tapered tip 52, Fig 3; the core also having Z-shaped negative spaces forming the Z-shape configuration of rib arms in Fig 3 and being Z-shaped in the forming of passages 30/32 in Fig 2). Additionally, the second and third arms having a shoulder and forming a U-shape of the proposed combination would result in the cooling passage having a T or Z shape depending upon whether adjacent ribs have first arms on the same or different side wall. 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5156526 to Lee in view of US 20170101893 to Marsh in further view of US 20160319674 to Gleiner. 
(a) Regarding claim 9: 
(i) Lee does not explicitly disclose a cross arm connecting the second and third arms.
(ii) Gleiner is also in the field of airfoils (see abstract) and teaches: 
a rib passage (feeding cavity 179, Par 0043, Fig 3B) comprising second and third arms (axially left and right rib arms bounding feeding cavity 179, Fig 3B) and a cross 
the cross arm comprising an impingement aperture (crossover passages 183, Fig 3B) for providing coolant to the impingement cavity (Pars 0043-0044, Fig 3B). 
(iii) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the airfoil as disclosed by Lee with the above aforementioned cross arm as taught by Gleiner for the purpose of providing impingement and film cooling of the side wall (Pars 0012/0043-0044). 

Claim 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5156526 to Lee in view of US 20180320529 to Quach.
(a) Regarding claims 18-19: 
(i) Lee further discloses wherein the second and third arms and the second sidewall bound a rib passage (respective passageways 30/32, Fig 3).
(ii) Lee does not explicitly disclose wherein at least one of the first or second side walls includes a cooling passage embedded between inner and outer portions of the one of the first or second side walls; nor wherein the cooling passage is axially offset from the rib passage.
(iii) Quach is also in the field of airfoils (see title) and teaches: 
a rib passage (cavities 90/96/190/196/290/296, Figs 3/6/7), 
a cooling passage (side cavities 92/192/193/292, Figs 3/6/7) embedded between inner and outer portions of a second side wall (one of pressure side 72/172/272 or suction side 74/174/274, Figs 3/6/7), 
wherein the cooling passage is offset from the rib passage (Figs 3/6/7). 
(iv) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second side wall as disclosed by Lee with the above aforementioned cooling passage as taught by Quach for the purpose of creating a heat-shielding cooling film over the second side wall (Pars 0042/0054-0055/0057).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5156526 to Lee in view of US 20180320529 to Quach in further view of US 3191908 to Petrie. 
(a) Regarding claim 20: 
(i) The proposed combination teaches the airfoil as recited in claim 18.  
(ii) The proposed combination further teaches wherein the airfoil wall includes a trailing end passage (Quach: passage forming trailing edge cooling holes 86/186/286, Figs 3/6/7). 
(iii) The proposed combination does not explicitly teach an internal aperture connecting the cooling passage to the trailing end passage.
(iv) Petrie is also in the field of airfoils (see title and Col 1 Lns 10-11, Fig 3) and teaches: 
an airfoil wall (upstream and downstream sides 41/42 of blade 15, Fig 3) comprising a cooling passage (passages 30-39, Fig 3) embedded between inner and outer portions of the wall (Fig 3), 
the airfoil wall including a trailing end passage (passage 24, Fig 3), and
an internal aperture (drillings 51/52, Fig 3) connecting the cooling passage to the trailing end passage (Fig 3). 
Petrie for the purpose of allowing cooling fluid from the cooling passage to communicate with the trailing edge passage (Col 2 Ln 67- Col 3 Ln 10). 

Claim(s) 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5156526 to Lee in view of US 20170101893 to Marsh as evidenced by US 20180320529 to Quach.
(a) Regarding claim 26-27: 
(i) Lee discloses the airfoil as recited in claim 11. 
(ii) Lee does not explicitly disclose wherein the first and second ribs have configuration (ii); nor wherein the top of the T-shaped cooling channel is along the first side wall, and the first side wall is a pressure side wall. 
(iii) Marsh is also in the field of airfoils (see title) and teaches: 
a rib (rib structures 32/132) connecting first and second side walls (pressure and suction sides 20/22 or 120/122) of an airfoil wall (outer wall 18/118); 
the rib including a first arm (single connecting rib 42/142) by which the rib is solely connected to the first side wall (Figs 1/4), and 
second and third arms (arms of rib structures 132b/c connected to single connecting rib 142 to at least partially form secondary passages 158b/c, Fig 4), wherein the second and third arms define shoulders (where second and third arms transition from a direction substantially parallel to the nearest side wall to a direction away from the nearest side wall, Fig 4) such that a portion of the rib formed by the second and third arms is U-shaped (Fig 4). 
Lee with the shoulder and U-shape as taught by Marsh for the purpose of creating a reduced flow area between the ribs which will displace a substantial portion of cooling air toward a respective side wall thereby providing an improved thermal design (Par 0032) by creating a greater convective heat transfer and increasing engine efficiency by reducing the cooling flow requirement without reducing the convective cooling provided to the outer wall (Par 0040) on an as needed basis (Par 0044), and increasing thermal isolation of cooling flow within the rib (Par 0045-0046).  
(v) The Examiner notes that the proposed modification of the second and third arms as they extend from first arms of adjacent first and second ribs along a pressure side of the airfoil (see annotated Figure 3 of Lee, below) to have shoulders and U-shape as taught by Marsh would result in the cooling channel (cooling passageways 30, Fig 3) of Lee having a T-shape such that the top of the T-shaped cooling channel is along the pressure side wall arriving at a configuration well known in the art as evidenced by Quach (pressure side cavity 92/192/292; Figs 3-4 & 6-7). 

    PNG
    media_image1.png
    286
    599
    media_image1.png
    Greyscale


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN A PRUITT whose telephone number is (571)272-8383. The examiner can normally be reached T-F 8:30am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/JUSTIN A PRUITT/Examiner, Art Unit 3745                                                                                                                                                                                                        
/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745